Order entered November 17, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-15-01294-CV

                           IN THE INTEREST OF K.S., A CHILD

                      On Appeal from the 304th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. JD-14-01199-W

                                            ORDER
       We GRANT appellant’s November 10, 2015 unopposed motion for an extension of time

to file a brief. Appellant shall file a brief by MONDAY, DECEMBER 28, 2015. We caution

appellant that no further extension of time will be granted in this accelerated parental termination

case without extraordinary circumstances.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE